Case: 12-50716       Document: 00512311738         Page: 1     Date Filed: 07/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 17, 2013
                                     No. 12-50716
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDDIE MAURICIO MOTA-RAMOS,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:11-CR-2235-1


Before JONES, DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Eddie Mauricio Mota-Ramos appeals the sentence imposed following his
guilty-plea conviction of being found in the United States without permission,
following removal. See 8 U.S.C. § 1326(a), (b). He argues that his sentence is
procedurally unreasonable because the district court gave no reasons for
imposing a term of supervised release despite United States Sentencing
Guideline § 5D1.1(c)’s instruction that supervised release ordinarily should not
be imposed if a defendant is a deportable alien. He also argues that his sentence

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50716       Document: 00512311738       Page: 2    Date Filed: 07/17/2013

                                      No. 12-50716

is substantively unreasonable because the district court failed to consider
§ 5D1.1(c) even though the factor should have been given significant weight. As
Mota-Ramos did not raise his arguments or object to his sentence in the district
court, we will review his sentence for plain error only. See United States v.
Dominguez-Alvarado, 695 F.3d 324, 328-29 (5th Cir. 2012).
         Although § 5D1.1(c) advises against imposing supervised release if the
defendant is likely to be deported, a district court may order supervised release
if it determines that it would provide an added measure of deterrence and
protection based on the facts and circumstances of a particular case. Id. at 329;
see § 5D1.1(c); § 5D1.1, comment. (n.5). In this case, the district court did not
emphasize § 5D1.1(c) but noted, based on its consideration of the relevant 18
U.S.C. § 3553 factors and Mota-Ramos’s prior convictions, that a 90-month term
of imprisonment would be necessary to provide proper deterrence for protection
of the public. That statement offered a “particularized explanation and concern
[that]     justif[ied]   imposition     of   a   term   of     supervised    release.”
Dominguez-Alvarado, 695 F.3d at 330. Mota-Ramos has not shown that the
district court imposed a procedurally unreasonable sentence.
         Nor has Mota-Ramos shown that district court imposed a substantively
unreasonable sentence. The three-year term of supervised release imposed in
his case fell within the advisory sentencing guidelines range for his offense. He
has not overcome the presumption that the district court, in imposing a term of
supervised release, considered the relevant sentencing factors. See United
States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005); see also United States v.
Becerril-Pena, 714 F.3d 347, 349-50 (5th Circ. 2013).
         The district court did not err, much less commit plain error, in imposing
Mota-Ramos’s sentence.
         AFFIRMED.




                                             2